       Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 1 of 19




                     UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF NEW YORK



                                               x

UNITED STATES OF AMERICA,

V.
                                                   Case No. S2 I 7-cr-00686 (LAK)
JAMES GATTO,
alk/a “Jim,”
MERL CODE, and
CHRISTIAN DAWKTNS,

              Defendants.
                                              x




                 DEFENDANTS’ MEMORANDUM OF LAW IN
            OPPOSITION TO NON-PARTY MUNISH SOOD’S MOTION
            TO QUASH DEFENDANT GATTO’S RULE 17 SUBPOENA




NEXSEN PRUET LLC                     WILLKIE FARR & GALLAGHER LLP
Mark C. Moore                        Michael S. Schachter
Andrew A. Mathias                    Casey E. Donnelly
55 E. Camperdown Way, Suite 400      787 Seventh Avenue
Greenville, South Carolina 29601     New York, New York 10019
(864) 370-2211                       (212) 728-8000

OGLETREE, DEAKINS, NASH, SMOAK       AttorneysJbr Defendant James Gatto
& STEWART, P.C.
Men F. Code                          HANEY LAW GROUP PLLC
300 North Main Street                Steven A. Haney
Greenville, South Carolina, 29601    3000 Town Center Drive, Suite 2570
(864) 271-1300                       Southfleld, Michigan 48075
                                     (248) 414-1470
Attorneysfor Defendant Med Code
                                     Attorneysfor Defendant Christian Dawkins
     Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 2 of 19




                             TABLE OF CONTENTS

PRELIMINARY STATEMENT                                                               1

FACTUAL BACKGROUND                                                                  1

           A.    Mr. Sood Is A Key Cooperating Witness                              1

           B.    Defendant Gatto’s Rule 17 Subpoena To Sood                         2

LEGAL STANDARD                                                                      2

ARGUMENT                                                                            7

    I.     TI-IE SUBPOENA SATISFIES THE STANDARDS OF RULE 17                        7

           A.    The Requested Documents Are Relevant, Material, And Admissible     7

           B.    The Requested Documents Are Specifically Defined                  10

           C.    Mr. Sood’s Objections Do Not Obviate His Disclosure Obligations   11

CONCLUSION                                                                         12
          Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 3 of 19




                                    TABLE OF AUTHORITIES

Cases                                                                   Page(s)

In   re Irving,
          600 F.2d 1027 (2d Cir. 1979)                                         3

United States v. Beckford,
       964 F. Supp. 1010 (E.D. Va. 1997)                                    5, 6

United States v. Bergenstein,
       16-cr-746 (PKC), 2017 WL 6887596 (S.D,N.Y. Dec. 28, 2017)              5

United States v. Carollo,
       No. 10 CR 654(HB), 2012 WL 1195194 (S.D.N.Y. Apr. 9,2012)              3

United States v. El-Hanafi,
       No. S5 10 CR 162 (KMW), 2012 WL 603649 (S.D.N.Y. Feb. 4, 2012)       8, 9

United States v. Gigante,
       166 F.3d 75 (2d Cir. 1999)                                             9

United States v. Giampa,
       No. S 92 CR. 437 (PKL), 1992 WL 296440 (S.D.N.Y. Oct. 7, 1992)         6

United States v. Kaufman,
       No. 13 CR41I-O2JMF,2014 WL2048198 (S.D.N.Y. May 19, 2014)             10

United States v. King,
       194 F.R.D. 569 (E.D. Va. 2000)                                         4

United States v. Nachamie,
       91 F. $upp. 2d 552 (S.D.N.Y. 2000)                                     4

United States v. Nixon
       418 U.S. 683, 94 S. Ct. 3090 (1974)                                    3

United States v. Rajaratnam,
       753 F. Supp. 2d 317 (S.D.N.Y. 2011)                                    5

United States v. Rivera,
       No. 13-CR—149(KAM), 2015 WL 1540517 (E.D.N.Y. Apr. 7,2015)             3

United States v. Satameh,
       152 f.3d 88 (2d Cir. 1998)                                             9

United States v. Sotiman,
       No. 06CR236A, 2009 WL 1531569 (W.D.N.Y. May 29, 2009)                  5



                                             —   11   —
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 4 of 19




United States v. Southland Coip.,
       760 f.2d 1366 (2d Cir. 1985)                                       9, 10

United States v. Stein,
       488 F. Supp. 2d 350 (S.D.N.Y. 2007)                         4, 7. 9, 11

United States v. Stevens,
       985 f.2d 1175 (2d Cir. 1993)                                          7

United States v. Tucker,
       249 F.R.D. 58 (S.D.N.Y. 2008)                                         5



Statutes, Rules and Regulations

fed. R. Crim. P. 17(c)(1)                                                    2

Fed. R. Crim. P. 17(c)(2)                                                    3

Fed. R Evid. 401                                                             7

Fed. R. Evid. 801(c)                                                         9

Fed. R. Evid. 803(3)                                                         9




                                             —   111   —
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 5 of 19




               Defendants James Gatto, Christian Dawkins, and Men Code respectfully submit

this memorandum of law in opposition to non-party Munish Sood’s motion to quash Defendant

Gatto’s Rule 17 subpoena.

                                PRELIMINARY STATEMENT

               The Rule 17 subpoena that Defendants issued upon cooperating witness Munish

Sood (the “Sood Subpoena,” attached as Exhibit A) seeks certain material documents (the

“Requested Documents” or “Requests”). Because the Sood Subpoena was made returnable

during trial, and not before, the Nixon standard governing the issuance of Rule 17(c) subpoenas

seeking pretrial production does not apply. But, even assuming it did, the Sood Subpoena meets

each of the requirements of the Nixon standard because the Requested Documents are (1)

relevant, (2) admissible, and (3) specifically defined. Mr. Sood’s statements to the Government

demonstrate that Mr. Sood regularly used a number of financial entities with which he was

associated to funnel payments to college athletes—including athletes not named in the

Indictment. The Government alleges that such actions are a crime, and the Sood Subpoena seeks

documents that would permit Defendants to cross examine Mr. Sood with this prior criminal

activity. In addition, the Sood Subpoena seeks documents that Defendants may otherwise use to

impeach Mr. Sood because they shed light on his credibility as a witness, and also seeks

documents which reflect Mr. Sood’s then-existing state of mind.

                                 FACTUAL BACKGROUND

       A.      Mr. Sood Is A Key Cooperating Witness.

               On August 24, 2018, the Government confirmed to Defendants that it intends to

call Munish Sood, referred to as “CC-i” in the Indictment, as a witness at trial. (See md.   ¶ 14).
Three days later, on August 27, 2018, Munish Sood pled guilty to a three-count Information

which charged him with, among other things, conspiracy to commit wire fraud and alleged that
         Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 6 of 19




he had participated in a conspiracy to defraud certain Universities by means of false statements

that were intended to conceal from the Universities the fact that certain prospective college

basketball players were not “eligible” to play in basketball games sponsored by the National

Collegiate Athletic Association (“NCAA”) because their families had accepted financial

assistance in violation of NCAA rules.

         B.    Defendant Gatto’s Rule 17 Subpoena To Sood.

               On September 24, 2018, Defendant Gatto served upon Mr. Sood’s counsel the

Sood Subpoena. Instruction No. 2 of the subpoena makes clear that, to the extent Mr. Sood had

previously produced responsive documents to the Government, those documents need not be

produced to Defendants. (See Ex. A Instruction No. 2).

               By email dated September 26, 2018, counsel for Mr. Sood responded, stating that

Mr. Sood had produced to the Government “all relevant materials” for the majority of the

Requests. (Ex. B at 2 (Email With Sood’s Counsel)). Counsel for Mr. Gatto sought clarity as to

what Mr. Sood’s crnrnsel meant by this, and explained that producing “relevant” materials does

not satisfy Mr. Sood’s obligations to produce all responsive documents in Mr. Sood’s possession,

custody, or control. (Id. at 1). In response, Mr. Sood’s counsel stated, again, that Mr. Sood had

produced “all relevant materials” in his possession, cutody, or control to the Government with

respect to Request Nos. 1-3 and 5-1 1. (Id.) With respect to Request No. 4, Mr. Sood’s counsel

stated that he had produced to the Government “all the materials that are relevant to this case.”

(Id.).

                                     LEGAL STANDARD

               Pursuant to Rule 17 of the federal Rules of Criminal Procedure, the parties in a

criminal case may issue a subpoena that “order[s] the witness to produce any books, papers,

documents. data, or other objects the subpoena designates.” fed. R. Crim. P. 17(c)(l). A court
         Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 7 of 19




 may quash or modify a subpoena only “if compliance would be unreasonable or oppressive.”

 fed. R. Crim. P. 17(c)(2).

                Because Rule I 7(c)( 1) provides that a court “may direct the witness to produce

 the designated items in court before trial,” the Supreme Court has developed a standard for

 ensuring that Rule 17(c) stibpoenas seeking pretrial production of documents do not become

 tools of broader discovery. In Un lied States v. Nixon the Supreme Court held that when the

 Govenmient wishes to issue a Rule 17(c) subpoena for pre-trial production, the Government

must show:

               (1) that the documents are evidentiary and relevant; (2) that they
               are not otherwise procurable reasonably in advance of trial by
               exercise of due diligence; (3) that the party cannot properly prepare
               for trial without such production and inspection in advance of trial
               and that the failure to obtain such inspection may tend
               unreasonably to delay the trial; and (4) that the application is made
               in good faith and is not intended as a general “fishing expedition.”

418 U.S. 683, 699-700, 94 S. Ct. 3090, 3103 (1974) (citing United States v. lozia, 13 F.R.D. 335,

338 (S.D.N.Y. 1952)).

               In short, in order to meet this burden, the Government must “clear three hurdles:

(1) relevancy; (2) admissibility; (3) specificity.” Id. Courts have routinely held that

impeachment materials are relevant and admissible within the meaning of Nixon. See In re

Irving, 600 f.2d 1027, 1034 (2d Cir. 1979) (trial court may issue a Rule 17(c) subpoena where

the documents sought could be used to impeach a witness’s credibility); United States v. Carob,

No. 10 CR 654(HB), 2012 WL 1195194, at *2..3 (S.D.N.Y. Apr. 9, 2012) (upholding defendant’s

request for a Rule 17(c) subpoena seeking impeachment materials concerning the prospective

testimony of an unindicted co-conspirator where “[t]he Government will rely heavily on the

testimony and credibility of its cooperating witnesses[.]”); United States v. Rivera, No. 13—CR—

149(KAM), 2015 WL 1540517, at *4 (E.D.N.Y. Apr. 7, 2015) (“specific evidence that may be


                                               -3-
         Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 8 of 19




 used to impeach the cooperating witnesses and that may have bearing on the judge’s assessment

 of the witnesses’ credibility may be relevant and admissible[.]”); see also United States v. King,

 194 f.R.D. 569, 574 (E.D. Va. 2000) (where it is known with certainty before trial that the

 witness will be called to testify, the admissibility determination, within the meaning of Nixon,

 can be made before trial, and the impeachment materials properly may be considered

evidentiary).

                Moreover, district courts in the Second Circuit have questioned whether the Nixon

standard should even apply when the defense, not the prosecution, seeks a Rule 17(c) subpoena.

Indeed, Your Honor has cautioned against blind adherence to the Nixon standard in contexts to

which it was never intended to apply. See United States v. Stein, 488 F. Supp. 2d 350, 365

(S.D.N.Y. 2007) (“[t]here is no question that courts confronted with subpoenas in criminal cases,

at least subpoenas seeking pretrial production, have applied NL’con almost without exception.          .




But it is vitally important never to let the frequent repetition of a familiar principle obscure its

origins and thus lead to mindless application in circumstances to which the principle never was

intended to apply.”). In United States v. Nachamie, Judge Scheindlin explained that, because the

prosecution can use the grand jury to investigate and has broad authority to issue grand jury

subpoenas without any judicial oversight, a more lenient standard than Nixon is warranted when

considering defense applications for a Rule 17(c) subpoena since defendants, unlike the

Government, have no other means by which to issue pre-trial subpoenas. 91 F. Supp. 2d 552,

562-63 (S.D.N.Y. 2000).

                Subsequently, in United States v. Tucker, Judge Scheindlin held that the Nixon

standard “is inappropriate where production is requested by (A) a criminal defendant; (B) on the

eve of trial; (C) from a non-party; (D) where the defendant has an articulable suspicion that the




                                                 -4-
         Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 9 of 19




documents may be material to his defense. A defendant in such a situation need only show that

the request is (1) reasonable, construed as ‘material to the defense,’ and (2) not unduly

oppressive for the producing party to respond.” 249 F.R.D. 58, 66 (S.D.N.Y. 200$); see also

United States v. Soliman, No, 06CR236A, 2009 WL 1531569, at *4 (W.D.N.Y. May 29, 2009)

(applying the Tucker standard and granting defendant’s motion for the issuance of a Rule 17(c)

subpoena); United States v. Rajaratnam, 753 F. $upp. 2d 317, 321 n.l (S.D.N.Y. 2011) (Judge

Hoiwell: “it remains ironic that a defendant in a breach of contract case can call on the power of

the courts to compel third-parties to produce any documents ‘reasonably calculated to lead to the

discovery of admissible evidence,’   .   .   .   while a defendant on trial for his life or liberty does not

even have the right to obtain documents ‘material to his defense’ from those same third-parties.

Applying a materiality standard to subpoenas duces tecum issued to third parties under Federal

Rule of Criminal Procedure 17(c) would resolve that puzzle at great benefit to the rights of

defendants to compulsory process and at little cost to the enforcement of the criminal law, since

Rule 17(c) permits the government to issue subpoenas as well.”); cf United States v. Bergenstein,

16-cr-746 (PKC), 2017 WL 6887596 at *4 (S.D.N.Y. Dec. 28, 2017) (“[T]he overwhelming

majority of district courts in the Second Circuit have [instead] applied the Nixon analysis to

[defense Rule 17(c) subpoena] requests’ because the relaxed Tucker standard is not prevailing

law of the Circuit.”) (quoting United States v. Pena, No. 15-cr-551 (AJN), 2016 WL 8735699, at

*1 (S.D.N.Y. Feb. 12, 2016)).

               In any event, the Proposed Subpoena here does not seek pretrial production of

documents, and thus the Nixon standard does not govern.               United States v. Beckford, 964 F.



  The Sood Subpoena seeks documents returnable on October 1, 2018, the first day of trial. Mr.
Sood is expected to testify as early as October 2. See Tr. 220:25-221:2 (Mr. Diskant explaining
that Mr. Sood is the Government’s second witness, and that he could testify on “tomorrow,” i.e.,


                                                        -5-
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 10 of 19




 Supp. 1010, 1017-18, 1022 (E.D. Va. 1997) (defendant may issue a subpoena duces tecum

 returnable at trial pursuant to Rule 17(a), but a subpoena sought to be returnable before trial

 should satisfy the Nixon standard to limit “pretrial production of evidence”). Indeed, Your

 Honor recently upheld a similar Rule 17 subpoena issued by the Government during trial upon

 an unindicted co-conspirator which sought documents for impeachment         purposes.   In United

States v. Blaszczak, Case No. 1 7-cr-357-LAK, the Government issued a subpoena to defense

witness James Flynn, which requested eleven categories of documents including, among other

things, “all documents, recordings, and objects” spanning eleven years from 2007 through April

 18, 2018, relating to: (1) “[t]he charges in the Indictment;” (2) his sotirces of income; (3)

“[c]ornmunications with, or pertaining to, any of the individuals for whom the Government has

produced material pursuant to 18 U.S.C.      § 3500[;J” and (4) “[c]ommunications between you and
any other individual   ...   relating to your testimony in this case[.]” (Ex. C (Flynn Subpoena)).

The Government stated clearly that it was requesting these materials “for impeachment” (Ex. D

at 2939:18 (Excerpt of Blaszczak Subpoena Hearing Tr.)). Mr. Flynn objected, but Your Honor

upheld the subpoena, after slightly modifying certain of the requests. (see generally id.; see also

Ex. E (redline reflecting the Government’s subpoena as issued compared to the subpoena as

modified by Your Honor)).




October 2). The Sood Subpoena therefore, functionally seeks production of documents
concurrent with Mr. Sood’s testimony. See United States v. Giampa, No. S 92 CR. 437 (PKL),
1992 WL 296440, at *4 (S.D.N.Y. Oct. 7, 1992) (modifying subpoenas for impeachment
material returnable on the first day of trial by making them returnable when the witness testifies).


                                                  -6-
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 11 of 19




                                           ARGUMENT

 I.     THE SUBPOENA SATISFIES THE STANDARDS OF RULE 17.

        A.      The Requested Documents Are Relevant, Material, And Admissible.

                Even assuming that the Nixon standard applies to subpoenas made returnable

 during trial, the Requested Documents are relevant and material to the defense. Evidence is

relevant if it has “any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” fed. R. Evid. 401. A document is “material to the defense” if “there is a strong

indication that it will play an important role in uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeachment or rebuttal.” Stein, 488 F. Supp.

2d at 356—57 (quoting United States v. Lloyd, 992 f.2d 348, 351 (D.C. Cir. 1993) (internal

quotation marks omitted)); see also United States v. Stevens, 985 f.2d 1175, 1180 (2d Cir. 1993)

(evidence is material “if it could be used to counter the government’s case or to bolster a

defense.”).

               The Sood Subpoena seeks documents relevant to showing that Mr. Sood had

engaged in fraudulent activity by funneling money to college athletes through several of the

financial entities he owns or is otherwise associated with.



                                                        Because the Govermuent alleges that such

activity is fraudulent, Defendants are entitled to impeach Mr. $ood with such evidence of this

prior criminal activity, for this reason, the Sood Subpoena seeks documents concerning Mr.

Sood’s income and financial records, including those of financial entities with which he is

associated. (Ex. A at Request Nos. 3-4).




                                               -7-
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 12 of 19




               Additional Requests seek documents reflecting contemporaneous communications

between Mr. Sood and others regarding matters directly relevant to the allegations in the

Indictment, including: (1) documents and communications concerning payments to college

athletes and/or their family members or guardians, and/or payments to any current or former

college coach, see Ex. A at Request Nos. 1 and 2; (2) communications between Mr. Sood and

Defendants and/or other alleged co-conspirators, see Ex. A at Request No. 5; and (3)

communications relating to Mr. Sood’s testimony in this case, see id. at Request No. 8. To the

extent that these communications reflect statements by Mr. Sood that contradict the allegations in

the Indictment or his anticipated trial testimony, they are highly material to the defense, and can

be used to impeach Mr. Sood’s credibility. See, e.g., United States v. El-HanajI, No. S5 10 CR

162 (KIvIW), 2012 WL 603649, at *4 (S.D.N.Y, Feb. 24, 2012) (information is material if it

could “serve either to counter the government’s case, for example by discrediting a prosecution

witness, or to bolster a defendant’s arguments, for example by serving as a prior consistent

statement corroborating a defense the accused may raise.”).

               Similarly, Defendants seek documents reflecting communications between Mr.

Sood and others in which Mr. Sood expresses a belief regarding the NCAA rules, and the

practice of making payments to college athletes and/or their families. (Ex. A at Request Nos. 6

and 7). This evidence would help demonstrate that, contrary to his expected testimony, Mr.

Sood did not have the requisite intent to defraud when he purportedly agreed to provide financial

help to the families referenced in the Indictment.

               finally, other Requests—identical to those the Government made of Mr. Flynn in

United States v. Blaszczak—seek documents or communications that are relevant because they

bear upon Mr. Sood’s credibility as a witness, including: (1) communications between Mr. Sood




                                                -8-
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 13 of 19




 and any individual concerning whether such individual should or should not communicate with

 the Government, or testify before a Grand Jury or at trial, see Ex. A at Request No. 9; (2)

 transcripts of previous testimony by Mr. Sood given under oath, see id. at Request No. 15; and

 (3) documents concerning lawsuits or actions brought against Mr. Sood, or that he was a party to.

See Id. at Request No. 11; see El-Hanafi, 2012 WL 603649, at *4; Stein. 48$ F. Supp. 2d at 356—

 57.

                In addition to being admissible as impeachment material, many of the documents

requested in the $ood Subpoena are admissible pursuant to Federal Rule of Evidence 803(3) to

show Mr. Sood’s then-existing state of mind, which is at issue because he is an alleged co

conspirator of Defendants. See fed. R. Evid. 803(3); Un ited States   i.   Gigante, 166 f.3d 75, 82

(2d Cir. 1999) (“idle chatter among [co]conspirators” is often admissible under the state of mind

hearsay exception). As explained above, contemporaneous communications between Mr. Sood

and others may show that, at the time Mr. Sood undertook the actions alleged in the Indictment,

he did not believe that his conduct constituted an NCAA rule violation, nor that he was engaged

in a fraudulent scheme. (See Ex. A at Request Nos. 2, 5-8). Such communications would bear

directly upon whether there even was a conspiracy among Mr. Sood and Defendants to commit a

crime. See, e.g., United States v. Sala,neh, 152 f.3d 88, 151 (2d Cir. 1998) (to convict a

defendant as a member of a conspiracy, “[t]he government must prove that the defendant ‘agreed

to commit a particular offense and not merely a vague agreement to do something wrong.”)

(quoting United States v. Frovenzano. 615 f.2d 37, 44 (2d Cir. 1980) (citation and internal

quotation marks omitted)). And, even if such communications were not admissible for their truth

under Rule 803(3), they would be admissible under Rule 80 1(c) for the non-hearsay purpose of

demonstrating Mr. Sood’s state of mind. See fed. R. Evid. 801(c); United States v. Southland




                                               -9-
        Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 14 of 19




 Coip., 760 f.2d 1366, 1376 (2d Cir, 1925) (“When a declaration is admitted only to prove a

 relevant state of mind, it does not appear to matter.      .   .   whether admissibility is predicated on the

 declaration not being hearsay because it was not offered to prove the truth of the matter asserted,

 FRE 801(c), or under the hearsay exception for declaration of states of mind, fRE 803(3).”);

 United States v. Kaz/than, No. 13 CR 411-02 JMf, 2014 WL 2048198, at *10 (S.D.N.Y. May

 19, 2014) (recorded conversations between the defendant’s co-conspirator and others were

properly admitted because “[t]he recordings were plainly relevant to [the co-conspirator’s] state

of mind, which, in turn, was plainly relevant to [the defendant’s] guilt.”).

        B.             The Requested Documents Are Specifically Defined.

                       In addition to being relevant and admissible, the documents sought by the Sood

Subpoena are specifically defined, as the Requests seek material documents from the narrow

time period of January 1, 2013 through the present (less than six years).

                      As mentioned above, in United States v. Btaszczak, Your Honor compelled the

production of documents in response to a subpoena which was substantially similar to the Sood

Subpoena. There, the subpoena to defense witness James Flynn requested eleven categories of

documents including, among other things, “all documents, recordings, and objects” spanning

eleven years from 2007 through April 18, 2012, relating to: (1) “[t]he charges in the Indictment

relating to Deerfield obtaining material, non-public information from David Blaszczak;” (2)

“[c]onrnunications with [Centers for Medicare and Medicaid Services;]” (3) “[c]ommunications

with, or pertaining to, any of the individuals for whom the Government has produced material

pursuant to 12 U.S.C.        § 3500[;]” and (4) “[c]ornmunications between you and any other
individual.   .   .   relating to your testimony in this case[.]” (Ex. C). Your Honor upheld the

subpoena after slightly modifying certain of the requests. (Ex. D at 2939:18; see also Ex. E).

The Sood Subpoena, by contrast, is even less burdensome and more specific than the one Your


                                                     -10-
           Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 15 of 19




    Honor upheld in Blaszczak, as it seeks relevant and material documents from a more limited time

    frame of less than six years.

           C.      Mr. Sood’s Objections Do Not Obviate His Disclosure Obligations.

                   Mr. Sood objects to the vast majority of the Requests by explaining that he has

    produced “documents and communications relating to the allegations in this matter and a

    separate matter involving alleged payments to NCAA basketball coaches,” or that he has

    otherwise produced documents “that relate to the fraud and bribery allegations charged in the

    Ga/to and Evans cases,” and thus he is excused from his obligations to produce documents

responsive to the subpoena.2 (Sood Motion at 3-4). Putting aside the fact the Sood Subpoena by

its terms does not limit its scope to documents that Mr. Sood deems relevant to the instant

matter, there is nothing in the language of Rule 17, nor the body of case law interpreting it, that

stands for the proposition that a party’s obligation to produce all responsive documents in

response to a subpoena is obviated by the production of certain documents that the party claims

are relevant. See Stein, 48$ F. Supp. 2d at 368 ($.D.N.Y. 2007) (a subpoenaed party “cannot

evade its discovery responsibilities by simply intoning this familiar litany that the [disclosure

sought would be] burdensome, oppressive or overly broad,       “   but rather “must show specifically

how, despite the broad and liberal construction afforded the federal discovery rules, each

[request] is not relevant or how each question is overly broad, burdensome or oppressive by

submitting affidavits or offering evidence revealing the nature of the burden.”) (quoting

Compagnie francaise dAssurance Four le Commerce Exterieur v. Phillips Petroleum Co., 105


2
 Mr. Sood appears to contest the propriety of only one category of the Requested Documents—
Request No. 4, which seeks financial records of entities with which Mr. Sood is associated. Mr.
Sood argues that this request is “unreasonable and oppressive” and constitutes a fishing
expedition. (See Motion to Quash (the “Sood Motion”) at 3-4). For the reasons discussed
herein, the documents sought in Request No. 4 are relevant, admissible, and specifically defined
such that they do not pose an unreasonable burden on Mr. Sood.


                                                 -11-
       Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 16 of 19




F.RD. 16,42 (S.D.N.Y.1984) and Roesbergv. Johns-Manville Coip., 85 f.R.D. 292. 296-97

(E.D.Pa. 1980)).

               Because Mr. Sood has failed to “show specifically how each [request] is not

relevant or how each request is overly broad,” but has instead “inton[ed] the familiar litany” that

disclosure would be burdensome or that he otherwise has already produced to the Government

documents he deemed “relevant,” his motion to quash the subpoena should be denied.

                                         CONCLUSION

               For the foregoing reasons, Defendants respectfully submit that the Court should

deny Mr. Sood’s motion to quash Defendant Gatto’s Rule 17 subpoena.




                                              -   12   -
      Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 17 of 19




Dated: New York, New York
       October 2, 2018


NEXSEN PRUET LLC                                WILLME FARR & GALLAGHER LLP

By:                                             By: /Z
William W. Wilkins                              Michael S. Schachter
Mark C. Moore                                   Casey E. Donnelly
Andrew A. Mathias                               787 Seventh Avenue
55 E. Camperdown Way, Suite 400                 New York, New York 10019
Greenville, South Carolina 29601                (212) 728-8000
($64) 370-2211
                                            Attorneysfor Defendant James Gatto
OGLETREE, DEAMNS, NASH, SMOAK
& STEWART, P.C.                             HANEY LAW GROUP PLLC
Men F. Code
300 North Main Street                       By:
Greenville, South Carolina, 29601           Steven A. Haney
(864) 271-1300                              3000 Town Center Drive, Suite 2570
                                            Southfield, Michigan 48075
Attorneys for Defendant Men Code            (248) 414-1470

                                            Attol7zevs for Defendant Christian Dawkins




                                   -   13   -
      Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 18 of 19




Dated: New York, New York
       October 2, 2018


NEXSEN PRUET LLC                                 WILLME FARR & GALLAGHER LLP
     t(/LJ/L-1
By: t tLJJU 1                                By:
William W. Wilkins                           Michael S. Schachter
Mark C. Moore                                Casey E. Donnelly
Andrew A. Mathias                            787 Seventh Avenue
55 B. Camperdown Way, Suite 400              New York, New York 10019
Greenville, South Carolina 29601             (212) 728-8000
(864) 370-2211
                                             Attorneys for Defendant James Gatto
OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.                              HANEY LAW GROUP PLLC
Men F. Code
300 North Main Street                        By:
Greenville, South Carolina, 29601            Steven A. Haney
(864) 271-1300                               3000 Town Center Drive, Suite 2570
                                             Southfield, Michigan 48075
Attorneys for Defendant Men Code             (248) 414-1470

                                             Attorneys for Defendant Christian Dawkiizs




                                    -   13   -
     Case 1:17-cr-00686-LAK Document 236 Filed 10/27/18 Page 19 of 19




Dated: New York, New York
       October 2, 201$


NEXSEN PRUET LLC                                WILLME FARR & GALLAGHER LLP

By:                                             By:
William W. Wilkins                              Michael S. Schachter
Mark C. Moore                                   Casey E. Donnelly
Andrew A. Mathias                               787 Seventh Avenue
55 E. Camperdown Way, Suite 400                 New York, New York 10019
Greenville, South Carolina 29601                (212) 728-8000
(864) 370-2211
                                            Attorneys for Defendant James Gatto
OGLETREE, DEAMNS, NASH, SMOAK
& STEWART, P.C.                             HANEY LAW GROUP PLLC
Men F. Code
300 North Main Street                       By:___________
Greenville, South Carolina, 29601           Steven A. Haney
($64) 271-1300                              3000 Town Center Drive, Suite 2570
                                            Southfield, Michigan 48075
Attorneys for Defendant Men Code            (248) 414-1470

                                            Attorneysfor Defendant Christian Dawkins




                                   -   13   -
